ROTHENBERG, Judge.
The defendant, Ladell M. Pleasure, appeals the trial court’s order denying his motion to correct an illegal sentence filed pursuant to Florida Rules of Criminal Procedure 3.800(a). We affirm.
The defendant claims that the sentences imposed, seventeen years as an habitual felony offender for trafficking in cocaine, and possession with intent to sell cocaine, are illegal as they exceed the recommended sentencing guidelines. We disagree. The defendant was found guilty of one count of trafficking in cocaine, a first degree felony which carries a maximum penalty of thirty years state prison, and one count of possession of cocaine with intent to sell, a second degree felony which carries a maximum penalty of fifteen years state prison. The record reflects that the State, filed a notice to seek an enhanced penalty as an habitual felony offender; that the defendant stipulated at sentencing to the offenses that qualified him to be sentenced as an habitual felony offender; that the trial court made all of the requisite findings in determining the defendant’s eligibility to be sentenced as an habitual felony offender; and that the de*51fendant was sentenced as an habitual felony offender.
Pursuant to section 775.084(4)(a)(l), Florida Statutes, when sentencing a defendant in conformity with the habitual felony offender statute, the trial court may impose a sentence of life for a first degree felony, and pursuant to section 775.084(4)(a)(2), to a term of years not exceeding thirty years for a second degree felony. When being sentenced pursuant to section 775.084, the guidelines do not apply. As the defendant was sentenced to seventeen years on each count as an habitual felony offender, the sentences imposed were clearly not illegal.
Affirmed.